[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR ADDITUR AND
CT Page 10826 MOTION TO SET ASIDE VERDICT
The motion for additur is denied. The motion to set aside the verdict and for new trial is denied. In judging these post-verdict motions, the court is required by law to review the evidence in the light most favorable to sustaining the verdict. The jury was entitled to determine what evidence to credit and what evidence to discount. Although negligence was conceded, the jury had to determine what injuries the plaintiff proved resulted and what reasonable economic and noneconomic damages had been proved. The court cannot substitute its judgment for the jury's fact finding function. There is no evidence of any mistake or taint on the jury's verdict. The trial was relatively short. The case was defended on grounds that the impact between the two cars operated by the plaintiff and defendant was slight. In its fact finding role, the jury could reasonably have reached the verdict it did.
Flynn, J.